Citation Nr: 0721441	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  97-34 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


LAW CLERK FOR THE BOARD

C. Auringer, Law Clerk




INTRODUCTION

The veteran served on active duty from May 1969 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York City, New York, which denied entitlement to the 
benefit currently sought on appeal.  In March 2005, the Board 
remanded the claim for further development.  Such was 
undertaken, and a supplemental statement of the case was 
issued in April 2007.  The case was then returned to the 
Board for appellate review.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy 
during his service.

2.  The veteran's alleged stressors are not supported by 
credible evidence.

3.  Any current psychiatric disorder manifested many years 
after service and is not medically related to that service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred or aggravated in the veteran's active duty service; 
nor may one be so presumed.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in November 2003 and March 2005, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.  
Although this notice was delivered after the initial denial 
of the claim, the AOJ subsequently readjudicated the claim 
based on all the evidence in April 2007, without taint from 
prior adjudications.  Thus, the veteran was not precluded 
from participating effectively in the processing of his claim 
and the late notice did not affect the essential fairness of 
the decision. 

Because service connection is denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure to notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service personnel and medical records have been 
associated with the claims file.  Regarding the post-service 
medical records, the veteran provided a release of 
information in February 2007, for records of November 2005 
treatment at Harlem Hospital Center.  While it does not 
appear that VA requested these records after receipt of the 
release of information, diagnosis and treatment for the 
applicable medical conditions are not critical to this 
decision.  Earlier records establish this. The veteran does 
not allege that these treatment records contain a nexus 
statement, which is the key evidence not of record.  All 
other identified and available treatment records have been 
secured.  Therefore, in the circumstances of this case, 
additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran.  

Service Connection

The veteran seeks service connection for an acquired 
psychiatric disorder which he contends is the result of his 
service.  Current treatment records document diagnoses of 
PTSD, probable bipolar disorder or schizophrenia, and drug 
and alcohol dependence.  

Service connection requires that three elements be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Additional 
regulations specific to PTSD will be discussed separately 
below.  

Service medical records demonstrate that the veteran was 
treated for drug addiction and inadequate personality 
disorder while on active duty.  See Report of Psychiatric 
Evaluation from June 1970.  There is no evidence of treatment 
of PTSD, bipolar disorder, or schizophrenia.

Regarding the veteran's diagnosis of drug addiction in 
service, an injury incurred during active military, naval, or 
air service will be deemed to have been incurred in the line 
of duty, unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of his or her abuse of alcohol 
or drugs.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. 
§ 3.1(m) (2006).  

"Willful misconduct" is an act involving conscious 
wrongdoing or known prohibited action.  38 C.F.R. § 3.1(n) 
(2006).  Willful misconduct involves deliberate or 
intentional wrongdoing with knowledge of, or wanton and 
reckless disregard of, its probable consequences.  Id.  

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(b)(3) 
(2006).  Where drugs are used to enjoy or experience their 
effects and the effects result proximately and immediately in 
disability, such disability will be considered the result of 
the person's willful misconduct.  Id.  

The veteran does not deny that he deliberately used illegal 
drugs on a regular basis while on active duty.  Additionally, 
personnel records document a progressive and frequent use of 
drugs by the veteran, to the point of addiction.  See Article 
15 Proceedings Record, dated in March 1970; clinical records, 
dated in March and April 1970; and, undated statements from 
three of his superiors.  After several documented incidents 
of illegal drug use, the veteran was referred for a 
psychological evaluation in June 1970.  That evaluation 
report noted that the veteran was able to distinguish right 
from wrong and to adhere to the right.  On the report's 
recommendation, the veteran was administratively separated 
from the military.

Based on a thorough review, the preponderance of the evidence 
establishes that the veteran was abusing illegal drugs to the 
point of addiction during his active military service.  It 
also establishes that any residual disability was proximately 
and immediately due to his abuse of illegal drugs.  Under the 
applicable VA regulations described above, the veteran's 
actions fit the definition of willful misconduct and drug 
abuse.  Thus, any disability resulting from such conduct 
cannot be considered service-connected.  

With regard to the in-service diagnosis of inadequate 
personality, in the field of mental disorders, personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation, and therefore not subject to 
service connection.  38 C.F.R. § 3.303(c) (2006).  
Furthermore, the June 1970 psychological report noted that 
the veteran did not have a psychiatric disease or defect 
which warranted disposition through medical channels.  He was 
mentally responsible, able to distinguish right from wrong 
and to adhere to the right, and had the mental capacity to 
understand and participate in board proceedings.  Thus, the 
sole diagnosis in service was inadequate personality, which 
is not a disease under the applicable legislation.  Service 
connection is not warranted.

Alternatively, service connection can be established when 
there is evidence that a chronic disease subject to 
presumptive service connection (here, the psychosis of 
schizophrenia) manifested itself to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

A clear diagnosis of schizophrenia is not of record.  
However, VA progress notes in March 2003 indicate a 
differential diagnosis of the disorder.  Presuming for the 
sake of this decision only that the diagnosis was later 
established, this is still well beyond the one year 
presumptive period for psychosis.  Thus, presumptive service 
connection is not warranted.

With regard to the diagnosis of PTSD, the veteran contends it 
is the result of his wartime service in Vietnam.  VA 
regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service  stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2005); Cohen v.  Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown,  9 Vet. App. 389, 394-95 
(1996)).   

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Hayes v.  
Brown, 5 Vet. App. 60, 66 (1993).  

Where, however, the veteran did not engage in combat with the 
enemy and was not a POW, the veteran's lay statements, by 
themselves, will not be enough to establish the occurrence of 
the alleged stressor.  Instead, the record must contain 
service records or other credible evidence which corroborates 
the stressor.  38 U.S.C.A.  
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2006); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. at 396.   

The veteran's service personnel records do not confirm that 
the veteran engaged in combat with the enemy.  Nor was he 
authorized to wear any medals indicative of such service.  In 
fact, in March 1970, the veteran received an Article 15 
punishment for wrongfully wearing the Combat Infantryman 
Badge upon his uniform.  Thus, independent evidence is 
required to corroborate his stressors in support of the 
diagnosis.

The veteran alleges that he witnessed the sexual assault and 
killing of female prisoners and participated in keeping 
children away from the base's garbage dump through the use of 
a loaded M79.  A request was made in August 2006 to the U.S. 
Army and Joint Services Records Research Center (JSRRC) (at 
that time named Center for Unit Records Research, or CURR) to 
verify the occurrence of the alleged stressors.  CURR 
responded to the request, advising that an official report 
would have had to have been written and filed regarding the 
killing of civilians in order for those events to be 
verifiable.  In this case, because there is no known written 
report regarding the alleged stressors, CURR was unable to 
verify their occurrence.  

The veteran's VA treatment report from May 2003 reports other 
stressors including children being run over on ammunition 
runs and an unnamed soldier being pulled from a burning 
truck.  Events such as children being run over are also 
unverifiable, as no official record would exist to confirm 
their details.  Because the veteran is unable to provide the 
name of the soldier he reports pulling from a burning 
vehicle, there is no way to independently verify this.  
Therefore, while such events may have occurred, they cannot 
substantiate a diagnosis of PTSD for the purposes of VA 
benefits.  

The Board does not dispute that the veteran carries a current 
diagnosis of PTSD and that he receives treatment for the 
same.  VA outpatient clinical records show this clearly.  
However, under the governing regulations, treatment for the 
disorder is not enough to establish VA benefits.  When the 
veteran has not engaged in combat, the diagnosis must be 
based on substantiated events.  Because this veteran's 
diagnosis is based on unverified events, service connection 
cannot be granted.  The preponderance of the evidence is 
found to be against the veteran's claim; therefore, the 
benefit of the doubt provision does not apply.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.

____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


